Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26 – 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17 – 20, 25, 27, 28 and 30 of US Patent No. 2021/0196212 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent covers the instant claims, see below. 
 With regards to claim 26, patent claims 17, 25 and 27 read on instant claim 26. Some minor differences are the patent is a method for radiation therapy while the instant claims are directed to a method of delivering radiation to living tumor tissue. Although not identical, both claims substantially cover a radiation therapy. 
With regards to claim 27, patent claim 27 reads on instant claim 27.
With regards to claim 28, patent claim 28 reads on instant claim 28.
With regards to claim 29, the examiner takes official notice that the radiotracers claimed are well known and conventional in the medical art. As such, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to narrow the radiotracer with the well-known radiotracers in order to capture a method including particular radiotracers. 
With regards to claim 30, patent claim 1 discloses a circumferential gantry while instant claim 30 recites a circular gantry. One of ordinary skill in the art would have realized that the patent claim and the instant claim are close enough that both claims cover similar shapes.
With regards to claim 31, Patent claim 17 would realize that directing radiation to the sample would be before any substantial movement. 
With regards to claim 32, Patent claims 17 and 18 cover instant claim 32.
With regards to claim 33, Patent claim 19 covers instant claim 33.
With regards to claim 34, Patent claim 17 covers instant claim 34.
With regards to claim 35, Patent claim 30 covers instant claim 35.
With regards to claim 36, Patent claim 19 covers instant claim 36.
With regards to claim 37, Patent claim 20 covers instant claim 37.
With regards to claim 38, Patent claim 20 covers instant claim 38.
With regards to claim 39, Patent claim 19 covers instant claim 39.
With regards to claim 40, 41 and 42, the examiner takes official notice that the sources claimed are well known and conventional in the medical art. As such, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to narrow the source with well-known sources in order to capture a method including particular sources.

Allowable Subject Matter
Claims 26 – 42 would be allowable if double patent rejections were removed. 
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 26, the prior art on record fails to expressly disclose or render obvious a method of delivering radiation to living tumor tissue comprising detecting positron annihilation emission paths originating from a tumor that has taken up a PET radiotracer; and directing radiation from a radiation source mounted on a rotatable gantry to the tumor based on the detected positron annihilation emission paths, wherein directing radiation comprises adjusting a configuration of a collimation assembly that is disposed in a radiation path of the radiation source while rotating the gantry, in combination with the rest of the claimed limitations. 
(Defining a Radiotherapy Target with positron emission tomography, Int. J. Radiation Oncology Biol. Phys., Vol. 60, No. 4, pp. 1272–1282, 2004) to Black et al. teach the benefits of a target therapy using PET and F-18 fluorodeoxyglucose tracers (FDG-PET) imaging for non–small-cell lung cancer (NSCLC). Black further teaches that Gross tumor volume (GTV) definition for radiotherapy, however, is typically based entirely on computed tomographic data. Black performed a series of phantom studies to determine an accurate and uniformly applicable method for defining a GTV with FDG-PET.
	(Initial experience of FDG-PET/CT guided IMRT of head-and-neck carcinoma, Int. J. Radiation Oncology Biol. Phys., Vol. 65, No. 1, pp. 143–151, 2006 ) to Wang studied successful PET/CT fusions were successfully performed and found to be
accurate with the use of the two commercial planning systems. Volume analysis revealed that the PET/CT-based gross target volumes (GTVs) were significantly different from those contoured from the CT scans alone in 14 of 16 patients. In addition, 16 of 28 patients who were followed for more than 6 months did not have any evidence of locoregional recurrence in the median time of 17 months.The fused images were found to be useful to delineate GTV required in IMRT planning. PET/CT should
be considered for both initial staging and treatment planning in patients with head-and-neck carcinoma.
US Pub. No. 2007/0003010 A1 to Guertin et al. teaches a radiation system includes a radiation source capable of generating a radiation beam having an energy suitable for treating tissue, an imager operatively associated with the radiation source, and a PET imager located adjacent to the imager. A radiation system includes a first ring, a radiation source coupled to the first ring, an imager operatively associated with the radiation source, a second ring located adjacent to the first ring, and a PET imager coupled to the second ring. A radiation system includes a structure having a first side, a second side, a first opening located on the first side, a second opening located on the second side, and a bore extending between the first opening and the second opening, a radiation source located outside the bore, and a PET imager located within or adjacent to the bore. Guertin is silent regarding the claimed invention.
US 20070265528 A1 to Xu et al. teaches a method and apparatus for real-time tracking of a target in a human body. In one embodiment of the invention, positron emission marker may be implanted into a target, the positron emission marker having a low activity positron isotope. In one embodiment, annihilation gamma rays associated with the low activity positron isotope may be detected using a plurality of position-sensitive detectors. In another embodiment, the target may be tracked in real-time based on a position of the positron emission marker. Xu is silent regarding the claimed invention.

US Pub. No. 2009/0116616 A1 to Lu et al. teaches a system and method of optimizing delivery of a radiation therapy treatment. The system optimizes treatment delivery in real-time to consider a variety of factors, such as patient anatomical and physiological changes (e.g., respiration and other movement, etc.), and machine configuration changes (e.g., beam output factors, couch error, leaf error, etc.). Lu is silent regarding the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884